Appeal is from judgment on demurrer sustained to amend declaration. *Page 877 
By the amended declaration plaintiff attempted to state a cause of action for breach of contract to sell and convey certain real estate.
The trial court held the allegations of the amended declaration failed to show a completed contract not violative of the statute of frauds.
The judgment should be affirmed on authority of our opinion and judgment in the case of Webster Lumber Co. v. Lincoln,94 Fla. 1097, 115 So. 498; McCay v. Seaver, 98 Fla. 710,124 So. 44, and cases there cited.
So ordered.
TERRELL, Acting Chief Justice, BARNS, J., and CHILLINGWORTH, Associate Justice, concur.